356 U.S. 21 (1958)
AMERICAN MOTORS CORP. ET AL.
v.
CITY OF KENOSHA.
No. 343.
Supreme Court of United States.
Decided March 10, 1958.
APPEAL FROM THE SUPREME COURT OF WISCONSIN.
Solicitor General Rankin, Assistant Attorney General Rice, John N. Stull, A. F. Prescott and H. Eugene Heine, Jr. for the United States, and Alfred E. LaFrance for the American Motors Corporation, appellants.
Wm. J. P. Abert and Robert V. Baker for appellee.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE FRANKFURTER, MR. JUSTICE BURTON, MR. JUSTICE HARLAN, and MR. JUSTICE WHITTAKER dissent for the reasons set forth in their dissenting opinions in City of Detroit v. Murray Corp., 355 U. S. 489, 495, 505, 511, decided March 3, 1958.